

Amendment No. 3 to Convertible Promissory Note


The Convertible Promissory Note (the “Note”) dated August 12, 2005, made in
favor of Tryant LLC, a Delaware limited liability company (the “Tryant”) by Fuel
Corporation of America, Inc. n/k/a flexSCAN, Inc. (the “Company”) and flexSCAN,
Inc., n/k/a flexPlus, Inc. jointly and severally, in the amended principal
amount of Two Hundred Fifty-Five Thousand dollars ($255,000) (the “Principal
Amount”), as amended by Amendment to Convertible Promissory Note dated November
15, 2005 (the “November Amendment”) and by Amendment No. 2 to Convertible
Promissory Note as executed on March 23, 2006, is hereby further amended to
provide as follows:



1.  
The Company acknowledges it has defaulted on its obligations to pay the
outstanding amounts pursuant to the Note, the November Amendment, and the March
Amendment (the “Outstanding Amounts”).




2.  
As payment and in full satisfaction of the Outstanding Amounts, the Company
hereby agrees to pay a minimum of $120,000 (the “Minimum Payment”) within five
business days of its receipt of its next traunche of financing or, in any event,
not later than May 16, 2006, with minimum monthly payments of $10,000,
thereafter, on the 15th day of each month until the Outstanding Amounts are paid
in full. Notwithstanding the foregoing, if the Company shall receive capital in
excess of $750,000, in one transaction, the Company shall pay the entire balance
of the Outstanding Amounts within five (5) days of its receipt of such funding.

 

3.  
In the event of a default pursuant to the terms of the Note, the Company shall
have five (5) business days within which to cure such default.




4.  
The Lock-Up/Leak-Out and Registration Rights Agreement made and entered into as
of August 12, 2005 and the Lock-Up/Leak-Out and Registration Rights Agreement
made and entered into as of November 11, 2005 are hereby amended as follows:



The subparagraph of Paragraph 3 that reads, “All shares shall be sold on a
non-cumulative basis, meaning that if no Reorganized Company Common Stock was
sold during a month while Reorganized Company Common Stock was qualified to be
sold, those unsold shares could not be sold in the next successive month; and
like wise, if part of the Reorganized Company Common Stock that could be sold
during any monthly period was sold, the Shareholder may not cumulate the unsold
portion of that month’s allotment to the next month, and so forth. The
Shareholder agrees that all sales will be made at no less than the best “asked”
prices, and no sales will be made at the “bid” prices for the Reorganized
Company Common Stock.” is hereby replaced with the following:
 
 
1

--------------------------------------------------------------------------------

 


“All shares may be sold on a cumulative basis, meaning that if no Reorganized
Company Common Stock were sold during a month while Reorganized Company Common
Stock was qualified to be sold, those unsold shares may be sold in succeeding
months; and likewise, if part of the Reorganized Company Common Stock that could
be sold during any monthly period were sold, the unsold portion of that month’s
allotment may be sold in succeeding months. The Shareholder agrees that all
sales will be made at no less than the best “asked” prices, and no sales will be
made at the “bid” prices for the Reorganized Company Common Stock.”
 

5.  
(a) In the event of a failure of the Company to make the Minimum Payment, on or
before May 16, 2006, as provided in paragraph 2 of this Amendment, the Company
hereby agrees to use its best efforts to cause the rescission of the reverse
merger between the Company and its operating subsidiary, flexPLUS, Inc., a
Delaware corporation (“Subsidiary”) on or before July 15, 2006
(“Rescission”). Such actions include, without limitation, preparing and filing
all appropriate securities documents such as a Proxy Statement on Schedule 14A,
drafting and negotiating an exchange agreement between the Company and the
former shareholders of the Company, executing resignations of Company’s current
officers and directors, and appointing Tryant’s designees as directors and
officers of Company. The parties shall cause Subsidiary’s creditors to release
Company from all Subsidiary’s liabilities and Subsidiary shall indemnify Company
for such liabilities. The parties shall take all actions necessary to return
each party to its original position, as if the reverse merger had not been
effected, including the return of funds paid by Subsidiary to Tryant, less
Tryant’s reasonable expenses and all accrued interest on the Note, and the
extinguishment of any debt owed to Tryant by the Company or the Subsidiary. The
parties agree that the rescission may be structured as an asset sale, stock
sale, or merger at Tryant’s request.



(b)    In order to effect such Rescission, each of the undersigned stockholders,
who in the aggregate hold a majority of the Company’s issued and outstanding
shares, hereby irrevocably constitutes and appoints Tryant as his, her or its
attorney and proxy in accordance with Delaware General Corporation Law, with
full power of substitution and resubstitution, to cause each such stockholder's
shares to be counted as present at any Company Stockholders Meetings to vote
his, her or its shares at any Company stockholders' Meeting, however called, and
execute consents in respect of his, her or its shares solely in connection with
the Rescission, as more fully described in paragraph (a) of this Section 5 of
this Amendment. The Stockholder hereby revokes all other proxies and powers of
attorney with respect to his, her or its Shares that he, she or it may have
heretofore appointed or granted, and no subsequent proxy or power of attorney
shall be granted, in each case to the extent such prior or subsequent proxies or
powers of attorney would prevent the Stockholder from complying with such
Stockholder's obligations under this paragraph (a) of this Section 5 of this
Amendment. This proxy and power of attorney shall be limited and is granted
solely for the purpose of effecting the Rescission.
 
 
2

--------------------------------------------------------------------------------

 



6.  
Except as amended hereby, the terms of the Note, the November Amendment, and the
March Amendment shall remain in full force and effect and shall continue to be
the binding and legal obligation of the parties.




7.  
This Amendment may be executed in two or more counterparts, and by different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may be executed by facsimile with original signatures
to follow







[Signature page follows]










 
3

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused
this Amendment to be executed by their duly authorized representatives as of the
30th day of April 2006.



    Tryant LLC, a Delaware limited liability company           By: /s/ Jeff
Jenson           flexSCAN, Inc., a Nevada corporation           By: /s/ Thomas
Banks           flexPLUS, Inc., a Delaware corporation           By: /s/ Thomas
Banks           Stockholders:     Solely with respect to Paragraph 5(b).        
  /s/ Thomas Banks           /s/ J. Melinda Richards     Thomas Banks and J.
Melinda Richards,     Tenants in Common           /s/ Michael Reynolds    
Michael Reynolds

 


 
4

--------------------------------------------------------------------------------

 